Citation Nr: 1440114	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

Pursuant to his requests, the Veteran was scheduled to appear and offer testimony at a hearing before the RO in 2011 and a hearing before the Board in 2013, but prior to the occurrence of those proceedings, the Veteran by written statement cancelled his request for each such hearing.  No other request for a hearing remains pending at this time.  


FINDINGS OF FACT

1.  Inservice acoustic trauma involving the Veteran's ear is shown.  

2.  Bilateral hearing loss and tinnitus are not shown in service or for more than four decades following service discharge.  

3.  Hearing loss or tinnitus of either ear is not attributed by any medical professional to service or any event thereof, inclusive of acoustic trauma.  


CONCLUSION OF LAW

Neither bilateral hearing loss, nor tinnitus, was incurred in or aggravated by service, nor may an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show as to the claims advanced.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  The notification obligation in this case was accomplished by way of the RO's letter, dated in January 2009, to the Veteran with respect to the claims for service connection for bilateral hearing loss and tinnitus.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Appropriate notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim per Peligrini, supra.  Here, the requisite notice was provided to the Veteran prior to the initial adjudication of the claim at issue in August 2009, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed.  There is otherwise no showing by the appellant that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see Mayfield, supra. 

The record indicates that the Veteran has been provided two VA medical examinations in connection with his original claims for service connection herein at issue.  Complete audiologic testing could not be completed at the time of the September 2011 evaluation due to an abundance of cerumen, only a portion of which could be removed by the VA examiner with a curette.  To that extent, a complete diagnostic picture or an opinion as to service nexus could not be obtained.  However, the Veteran was again examined by a VA audiologist in August 2012, when a complete review of the Veteran's claims folder was made and both his hearing loss and tinnitus were fully evaluated.  That examination also included a clinical inspection of the ears and necessary testing, followed by entry of findings and opinion, which are consistent with the remainder of the record as to the nature and etiology of the claimed disorders.  The examination report compiled as a result is found to be sufficiently detailed and predicated on a review of all of the pertinent evidence so as to permit fair and equitable consideration of the merits of the issues on appeal.  Id.  On that basis, further development as to either of those issues is not required.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations. 


Analysis of the Merits of the Claim

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including any organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for a grant of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A lay witness is competent to testify as to the occurrence of an inservice injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after inservice injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456  (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Here, service treatment records identify no complaint, finding, or diagnosis of either hearing loss or tinnitus.  Whispered voice tests, as opposed to audiograms, were undertaken both at service entrance and separation, findings from which were entirely within normal limits.  In the mid-2000s, the Veteran when seeking medical care at a VA facility complained of hearing loss and he was referred at that point to a VA Audiology Clinic.  Subsequently compiled problem lists include a notation of hearing loss.  

Service department records indicate that the Veteran's military occupational specialty was that of a supply clerk and that certain other duties included those of a duty soldier, security guard, lifeguard, and medical supply specialist.  The Veteran claims service in the infantry or field artillery in combat with exposure to small arms fire when on security patrols, and while he may have been attached to an infantry or field artillery unit, service as an infantryman or field artilleryman, or in combat during wartime is not shown.  His spouse, who married the Veteran in June 1959, in her February 2009 statement indicates that he complained of excessive noise exposure without ear protection when she accompanied him to his first military assignment in El Paso, Texas, for advanced training and she further notes that no hearing loss or tinnitus of the Veteran was noted prior to their June 1959 marriage.  

The record reflects that, following his tour of active duty, the Veteran served in the U.S. Army Reserve.  A Reserve medical examination in May 1981 included an audiogram which failed to identify any hearing loss.  No complaint of either tinnitus or hearing loss was made known by the Veteran at that time and no pertinent diagnosis was recorded.  

Notice is taken that VA attempted to evaluate the Veteran for the claimed disorders in September 2011, but excess cerumen in the ear precluded complete evaluation and testing.  It was nevertheless indicated that the Veteran had worked in a cotton mill for six years after service without ear protection and later in a bearing factory and correctional facility, with the most recent jobs not entailing significant noise exposure.  Occasional use of a chainsaw without ear protection was also noted.  Regarding tinnitus, the Veteran reported that he had first experienced it approximately ten to twelve years prior to that examination.  

Hearing loss for VA purposes, i.e., meeting the requirements of 38 C.F.R. § 3.385, and tinnitus are shown as of the date in August 2012 of a VA audiological examination.  Diagnoses of a sensorineural hearing loss of both ears and tinnitus were recorded and it was the VA examiner's opinion that it was less likely as not that either claimed disorder was caused by or a result of an event in military service.  The rationale for the opinion regarding hearing loss was that, although whispered voice testing at service entrance and exit were not valid for rating purposes, a frequency specific audiogram in 1981 was within normal limits for both ears, with notation that the Veteran's hearing was normal 19 years after release from active duty.  Also, the VA examiner noted that medical literature did not support delayed onset of hearing loss after noise exposure and that the Veteran had a history of postservice work at a cotton mill for seven years after his service separation which may have contributed to his current hearing loss.  Regarding the Veteran's tinnitus, the VA examiner reasoned that the Veteran did not report the onset of tinnitus until many years after discharge and that medical literature did not support delayed onset of tinnitus after noise exposure.  

In this instance, the existence of current disability both as to hearing loss of each ear and tinnitus is demonstrated.  Also, the Veteran's account of inservice acoustic trauma is largely corroborated  by his wife's recollection of his complaints of excessive noise exposure contemporaneous with his military service in the late 1950s, and to that extent, acoustic trauma in service is conceded.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In determining whether inservice acoustic trauma was the basis of the claimed disorders, the Veteran directs the Board's attention to the holding in Hensley v. Brown, 5 Vet. App. 155 91993).  In Hensley, the U.S. Court of Appeals for Veterans Claims indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a veteran's inservice exposure to loud noise and his current disability.  In this case, unfortunately, there is not.  Rather, complaints or findings of hearing loss or tinnitus are not only absent in service, but at no point in time proximal to the Veteran's separation from active duty in 1962.  Neither he nor his spouse, nor the record as a whole, references pertinent complaints prior to the mid-2000s.  It, too, is significant that no such complaint or finding was made known through the Reserve examination in 1981, when full audiometric testing showed normal auditory acuity.  

It is significant that many years elapsed from the time of the Veteran's service discharge in 1962  until the disorders in question were initially shown and that fact contraindicates entitlement to the benefits sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335   (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence]. It, too, is significant that competent evidence fails to link any claimed disorder to the Veteran's period(s) of military service or any event thereof, or to any applicable presumptive period.  Moreover, no medical professional furnishes any finding or opinion linking either the Veteran's hearing loss or tinnitus to his period of active duty or any incident thereof, inclusive of acoustic trauma.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for hearing loss or tinnitus of either ear.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for bilateral hearing loss and tinnitus is denied.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


